Luke, J.
1. The defendant was indicted for the offense of assault with intent to murder and convicted of shooting at another. He contends in the special grounds of his motion for a new trial that the evidence, if believed by the jury, authorized his conviction of assault with intent to murder, but did not authorize his conviction of shooting' at another, or the judge’s charge thereon. Under the proof in this case it was not error to give the jury “the discretion to convict of the lower offense included in the higher felony charged, if they believed the evidence did not show a specific intent to kill.” Autrey v. State, 24 Ga. App. 415 (100 S. E. 782). See also Espy v. State, 19 Ga. App. 743 (92 S. E. 229).
2. “Evidence that the appearance bond of the defendant had been forfeited was admissible as tending to show flight.” Jones v. State, 26 Ga. App. 635 (3) (107 S. E. 166).
3. The evidence supports the verdict, .and for no reason assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworih, J., concur.